Citation Nr: 0709636	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  96-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a calcaneal stress fracture of 
the left foot, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to the service-connected 
residuals of a calcaneal stress fracture of the left foot.

3.  Entitlement to service connection for right ankle 
disability, to include degenerative joint disease, overuse 
synovitis, chronic instability with tendon 
dysfunction/laxity, and chronic ankle sprains, claimed as 
secondary to the service-connected residuals of a calcaneal 
stress fracture of the left foot.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, C.C., and L.E.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

Increased rating for residuals of a calcaneal stress fracture 
of the left foot

In a June 1970 rating decision, service connection was 
granted for residuals of a calcaneal stress fracture of the 
left foot; a noncompensable (zero percent) disability rating 
was assigned.  

In an April 1996 rating decision, a 10 percent disability 
rating for residuals of a calcaneal stress fracture of the 
left foot was granted, effective March 1, 1996.  
The veteran perfected an appeal with the assignment of a 10 
percent disability rating.  In October 1996, the veteran, his 
spouse, C.C., and L.E. presented oral testimony before a 
hearing officer at a hearing held at the RO, a transcript of 
which has been associated with the veteran's claims file.  

In a February 2002 supplemental statement of the case (SSOC), 
the RO granted a 20 percent disability rating for the 
service-connected left foot disability, effective January 6, 
2000.  In a February 2002 statement, the veteran's former 
representative asserted that a higher disability rating is 
warranted.  Therefore, the appeal remained pending.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  

In August 2002, the Board denied an increased rating for the 
left foot disability.  The veteran appealed the Board's 
August 2002 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In June 2003, counsel for 
the veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated June 27, 2003 granted 
the motion and vacated the Board's decision with regard to 
the denial of an increased rating for a left foot disability.  

This issue was remanded by the Board in December 2003 for 
further development in accordance with the Court's Order.  
The issue was remanded again to the RO in April 2006.  The RO 
continued the previous denial of an increased disability 
rating for the left foot disability in a SSOC issued in 
November 2006.  This issue has been returned to the Board for 
further appellate proceedings.

Service connection for bilateral pes planus and a right ankle 
disability

In a September 1996 rating decision, service connection was 
denied for a right foot condition, claimed as secondary to 
the service-connected left foot disability.  In April 1998, 
the Board determined that the veteran had perfected an appeal 
of that denial and remanded the claim for further 
development.

In August 2002, the Board denied service connection for a 
right foot disability.  
The subsequent procedural history generally mirrors that of 
the increased rating issue discussed above.  In April 2006, 
the Board determined that the issue should be recharacterized 
as service connection for a right ankle disability and 
service connection bilateral pes planus, rather than service 
connection for a right foot disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In April 2006, the Board noted the veteran had raised the 
issue of total disability rating based on individual 
unemployability (TDIU).  A November 2005 deferred rating 
decision reveals that the TDIU claim is still pending.  That 
deferred rating decision also reflects that the veteran 
raised the issues of entitlement to service connection for a 
left ankle disability and a low back disability.  None of 
these issues has been adjudicated, and thus none are ripe for 
appellate review.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].  These matters are referred to 
the RO for appropriate action.

In a separate April 2006 decision, the Board remanded the 
issue of the veteran's entitlement to a certificate for a 
clothing allowance under 38 C.F.R. § 3.810 to the VA Medical 
Center in Louisville, Kentucky for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  This matter is, to the Board's knowledge, still 
in remand status and it is therefore not currently before the 
Board. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

In a May 2006 statement, the veteran reported that the VA 
Medical Center in Huntington, West Virginia "has all my 
medical evidence."  The last request for records from that 
facility was completed in August 2001.  The veteran's 
statement raises the possibility that there are additional 
relevant treatment records which should be obtained.  
Accordingly, this case must again be remanded so that all 
medical records claimed by the veteran to exist may be 
obtained.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request treatment records 
pertaining to the veteran from the 
Huntington, West Virginia VAMC 
(particularly from August 2001 to the 
present).  Any treatment records so 
obtained should be associated with the 
veteran's claims file. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims for service connection for 
bilateral pes planus and a right ankle 
disability, and an increased rating for 
residuals of a calcaneal stress fracture 
of the left foot.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



